DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A-2, corresponding to claims 1-2, 5-7 and 9-15, in the reply filed on 06/30/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, claim 1 recites “starting from the measurement of the m reference magnetic fields on the n axes of the at least one vector magnetometer” in lines 10-12 which is prima facie unclear and renders the scope of the claim indefinite. The examiner notes that the measurement is not the first step and it is simply unclear how or if this affects the determination step. For examination 
Regarding claims 12-13 the examiner notes that the claims as a whole are confusing and do not convey any clear examinable limitation. For example claim 12 recites “an emission zone around the magnetic field source” but by the claim’s parentage form claim 10 there are multiple magnetic field sources that have been iteratively switched so it is unclear which of these is being referred to. Likewise both claims recites the term “said other magnetometer” in lines 3 and 2 respectively which lacks antecedence in both instances. For claim 13 the examiner also notes that “the emission zone of said other magnetometer” in line 2 also lacks antecedence and renders unclear whether or not there is an emission zone for each magnetometer and whether this applies only when the magnetometer is being the source or if the emission zone also refers to a zone that is present when the magnetometer is measuring instead of transmitting. Clarification and correction is required and the claims will be examined below as they are best understood.
Regarding claim 14, the claim recites “a comfortable structure” which is not an industry standard term and which is not subject to a special definition nor defined in the claims. Therefore it is unclear what would or would not properly read on the comfortable structure and the claim is therefore indefinite. The applicant is reminded that limitations of the specification cannot be read into the claims. For examination purposes this will be treated as an article that can be worn or carried or placed in contact with the user. Additionally and further regarding claim 14, the claim recites “a prior step”; however, it is unclear what this is prior to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130249784 A1 by Gustafson et al. (hereafter Gustafson).

Regarding claim 1, Gustafson teaches: 1. Method for localisation of at least one vector magnetometer (see the determination step below which fully describes the localization), comprising the following steps:
generation of m reference magnetic fields by a magnetic field source, where m is an integer greater than or equal to 2, the amplitudes of the m magnetic fields being known and the directions of the m magnetic fields being known and distinct (as per Gustafson’s [0028] there can be a plurality of magnets having orientations known to be mutually distinct, where a plurality is greater than or equal to two such that M >= 2);
measurement of the m reference magnetic fields along n axes of at least one vector magnetometer, where n is an integer greater than or equal to 2 and m and n are such that m*n>=6 (as per Gustafson’s [0015] the plural magnetometers can be 3 axis magnetometers (and plural, magnetometers are present as well) such that N is >=3 for a single magnetometer and >= 6 for the at least two magnetometers, and where additional magnetometers can be present, e.g. [0014] cites that the invention utilizes “two or more vector magnetometers”);
(see Gustafson’s Fig. 2 noting steps 23-25 where 23 is the measurement and leads to (i.e. interpreted as starts the process of, starting from) the determination 24 of the state space of all items and the determination 25 of the specific position and orientation of the object containing the magnet; where determining the relative position and orientation between two items, such as between the vector magnetometers and the object containing the magnets, localizes both items e.g. with respect to each other).

Regarding claim 14, Gustafson teaches: 14. Method according to claim 1, in which the at least one vector magnetometer is carried by a conformable structure and including a prior step to install the conformable structure on a user (as best understood, this can be seen to be taught by Gustafson’s [0014] or [0016] where the magnetometers can be mounted on a structure on contact with or carried by a patient such as a mouse pad or phone).

Regarding claim 15 Gustafson teaches: 15. Magnetic field measurement instrument, comprising:
a magnetic field source configured to generate m reference magnetic fields, where m is an integer greater than or equal to 2, the amplitudes of the m magnetic fields being known and the directions of the m magnetic fields being known and distinct (as per Gustafson’s [0028] there can be a plurality of magnets having orientations known to be mutually distinct, where a plurality is greater than or equal to two such that M >= 2);
at least one vector magnetometer configured to measure m reference magnetic fields along n axes of the at least one vector magnetometer, where n is an integer greater than or equal to 2 and m and n are such that m*n >= 6 (as per Gustafson’s [0015] the plural magnetometers can be 3 axis magnetometers (and plural, magnetometers are present as well) such that N is >=3 for a single magnetometer and >= 6 for the at least two magnetometers, and where additional magnetometers can be present, e.g. [0014] cites that the invention utilizes “two or more vector magnetometers”); and
a computer configured to determine the position and orientation of the at least one vector magnetometer relative to the magnetic field source, starting from the measurement of the m reference magnetic fields on the n axes of the at least one vector magnetometer (see Gustafson’s Fig. 2 noting steps 23-25 where 23 is the measurement and leads to (i.e. interpreted as starts the process of, starting from) the determination 24 of the state space of all items and the determination 25 of the specific position and orientation of the object containing the magnet; where the use of a computer is both implicit and inherent in this being real time (e.g. as per [0072]) and described as fundamental to the invention e.g. at [0001] or [0004]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson.

Regarding claim 2, Gustafson teaches the basic invention as given above in regards to claim 1 and Gustafson further teaches 2. Method according to claim 1, in which the m reference magnetic fields are emitted simultaneously (note Gustafson’s emitters are permanent magnets and thus always emitting, see e.g. [0026]),
Additionally it is relevant to note that Gustafson teaches the use of plural magnets (e.g. as per Gustafson’s [0028]) and teaches that various magnets can have various strengths which allows for different uses (see Gustafson’s [0019] noting that different size (i.e. strength/amplitude) magnets allow the invention to function over different areas).

However, given that Gustafson does specify that multiple magnets can be uses and does specify that various strength magnets can but suitable and does not specify the strength of his plural magnets, the user is left understanding that there are a range of suitable options from which they must select. To that end, the examiner therefore holds choosing different strength magnitudes from Gustafson’s options to be prima facie obvious in the manner set forth in MPEP 2144.07.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to select magnets of different strengths as the magnets of undisclosed strength at least in light of the foregoing analysis and in light of the legal precedent for holding such options to be obvious that is provided by MPEP 2144.07.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson as applied to claim 1 above, and further in view of US 4742356 A by Kuipers (hereafter Kuipers).

Regarding claims 5-6 Gustafson teaches the basic invention as given above in regards to claim 1; however, Gustafson uses permanent magnets as his sources and therefore fails to teach:
“5. Method according to claim 1, in which the magnetic field source makes a frequency modulation of the m reference magnetic fields.” And “6. Method according to claim 5, in which the magnetic field source makes a frequency multiplexing of the m reference magnetic fields.”
However Kuipers in the same or eminently related field of position and orientation tracking remote objects using electromagnetic fields (see Kuipers’s Abstract) teaches that one can use active sources and frequency multiplexing in order to measure separate field components simultaneously (see Kuipers’s Abstract which states as much, but see also col. 2 line 63 to col. 3 line 20 noting that this can be a source driven an alternating current such that the signals are emitted simultaneously over a carrier wave and can employ frequency division multiplexing per se, so as to teach all limitations not taught by Gustafson).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Gustafson with the use of an active source capable of frequency division multiplexing of the sort taught by Kuipers in order to advantageously improve the accuracy and speed of the position and orientation determination (see Kuipers’s Abstract noting that using multiple sources emitting at the same time in this fashion allows for “provides an uncoupled, noniterative, closed form solution for both position and orientation which is fast and includes no discontinuities. The processing speed is enhanced with a parallel processing technique which provides for simultaneous determination of the position and orientation parameters” or col. 2 lines 3-12 noting that the improved accuracy and speed of the solution is improved and thus allows the remote object orientation and position determining system to be applied to many new applications).

Claims 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson as applied to claim 1 above, and further in view of US 20120062221 A1 by Le Prado et al. (hereafter Le Prado).

Regarding claims 7 and 9, Gustafson teaches the basic invention as given above in regards to claim 1, but Gustafson uses passive magnetic field sources instead of active ones such as a magnetometer [claim 9] or a collection of coils that could be parts of a magnetometer [claim 7] and therefore Gustafson fails to teach:

However Le Prado in the related field of magnetometer calibration (see Le Prado’s abstract and note that this arrangement is useful for magnetometers per se) teaches the use of a magnetometer that comprises multiple coils and injecting a known current into the coils causing the magnetometer to become a magnetic field source (see Fig. 1 and [0024] which show and describe a vector magnetometer comprised of three coils 6, 7, and 8; where injecting the current is shown in many places such as the Abstract, [0009], and [0026]; where the currents are known e.g. Ix is known as per [0031] this is repeated for the other coils as per [0033]; where the injection of current leads to a measureable magnetic field e.g. at [0010] or [0026] or claim 1).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the system of Gustafson by making one or more of this magnetometers and sources into the magnetometers that can also serve as a magnetic field source as taught by Le Prado because this arraignment advantageously allows for determining gain coefficients with high precision and for calibrating the system so as to achieve high resolution (see Le Prado’s Abstract and [0026] which state e.g. that this arrangement allows one “to calculate the transfer coefficients (field/current) of each of the coils and the real angles that they form with very great precision” and/or see [0044] which states “The invention makes it possible not to use any additional instrument and to obtain the reference measurement as close as possible to the instrument to be calibrated. It thus improves the quality of the calibration.” [0034])

(Gustafson measures with each magnetometer, e.g. as per [0068], which when accounting for the modification to the parent claim above, would require that that magnetometer that was serving as the source be used for measurement and thus that another source be activated). 

Regarding claim 11, Gustafson and Le Prado teach the basic invention as given above in regards to claim 10 and the examiner further notes that Gustafson teaches repeating the measurement and determination steps (see Gustafson’s Fig, 2 noting the return arrow and/or see [0072] which iterates that this is repeatedly measured to provide real-time pose (i.e. position and orientation) information); however, neither reference teaches averaging the results. Therefore the references fail to teach:
“11. Method according to claim 10, also comprising a step consisting of averaging the positions and orientations of the at least one vector magnetometer determined after the determination steps.”
However, the examiner notes that averaging in general, and in this field moving averages in particular, are old and well known (i.e. see MPEP 2144.03) and would be understood to have the advantage of smoothing out short-term fluctuations. As such these would increase the robustness of Gustafson’s real time measurement against artifacts or jitter in the position and orientation data.
Therefore it would have been prima facie obvious to one of ordinary skill in the art to improve the combination of Gustafson and Le Prado with averaging in order to advantageously smooth out short-term fluctuations in the determination.

 (regarding both of these as best understood, these limitations appear to be inherent as if the emission zone did not encompass the magnetometers no measurement could be made and the invention would be non-functional. Likewise as best understood the overlap only means that the magnetometer that was measuring was capable of receiving a measurement and that the magnetometer that was the source will be capable of receiving the measurement – which again is a requisite for being functional and appears to be inherent as best understood. Additionally or alternatively, for compact prosecution purposes the examiner notes that it is a core feature of Gustafson’s invention that the components (including the magnetometers and the sources) reside within a measurement volume. This is covered in Gustafson’s very Abstract or in [0025] for example). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Moving average by Wikipedia is an article that is relevant to the examiner’s position taken above regarding the averaging of signals for reasons that will be immediately clear from reading the introduction paragraphs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793